DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR 101662779.
The instant claims are drawn to a nipa palm extract (prepared by the process of claim 1) which is in liquid or powder form.  This is a product-by-process claim.  However, if the product in the product-by-process claim is the same as or obvious from product or process of the prior art, the claim is unpatentable even though the prior product was made by a different process; In re Thorpe, 777 F.2d 695, 698, 227 USPQ .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR 101662779.
The instant claim further limits the nipa palm extract of the present invention to an extract comprising 2 to 4g of sodium chloride and 0.40 to 0.50g of polyphenol per 1kg or extract.  The Korean reference does not expressly teach these limitations; however, the abstract teaches a desalting step.  It would have been obvious to a person having ordinary skill in the art to remove an amount of salt that affords a nipa palm extract having a salinity range that is consistent with its use as a tea.  
With regard to the amount of polyphenol present per kg of extract, the examiner would like to point out that the “functional” tea taught by the reference has excellent antioxidant and anti-inflammatory effects.  It is the presence of polyphenols in the extract that affords such effects.  Therefore, it would have been obvious to a person of ordinary skill in the art to remove salt from the extract while maintaining a desirable .

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  claims 1, 2, and 4-11 are drawn to a method of preparing a nipa palm extract that comprises immersing the nipa palm in cold water, i.e. water at a temperature of 0 to 10°C (this step removes salts from the extract).  The reference teaches that water temperature during desalting is not critical, and teaches temperatures from 20 to 30°C or from 30-40°C (par. 0057).  There is no apparent teaching in the reference that would lead one of ordinary skill to a desalting step at temperatures as low as 0 to 10°C.  Applicants teaches in their disclosure that the claimed temperature range elutes sodium salts specifically, while at higher temperatures, polyphenols are also eluted, thereby lowering the amount of useful polyphenols in the nipa palm extract.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIKARL A WITHERSPOON whose telephone number is (571)272-0649.  The examiner can normally be reached on M-F 9am-9pm IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SIKARL A WITHERSPOON/Primary Examiner, Art Unit 1622